                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                              19 CV _________

ANITA GENTLE,                              )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )
                                           )
                                           )
LIBERTY LIFE ASSURANCE                     )
COMPANY OF BOSTON,                         )
                                           )
              Defendant.                   )


                                      COMPLAINT

       Now comes the Plaintiff, ANITA GENTLE, by and through counsel, and

complaining against the Defendant, LIBERTY LIFE ASSURANCE COMPANY OF

BOSTON, she states:

                                  Jurisdiction and Venue

       1.     Jurisdiction of the Court is based upon the Employee Retirement Income

Security Act of 1974 (“ERISA”); and in particular, 29 U.S.C. §§ 1132(e)(1) and 1132(f).

Those provisions give the district court jurisdiction to hear civil actions brought to

recover benefits due under the terms of an employee welfare benefit plan, which, in this

case, consists of group-long term disability (“LTD”) insurance coverage underwritten and

administered by Liberty Life Assurance Company of Boston (“Liberty”), for the benefit

of employees of Advanced Home Care, Inc. (“Advanced Home Care”). Additionally,




       Case 1:19-cv-00006-WO-LPA Document 1 Filed 01/03/19 Page 1 of 8
this action may be brought before the court pursuant to 28 U.S.C. 1331, which gives the

district court jurisdiction over actions that arise under the laws of the United States.

       2.     The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism for internal

appeal of benefit denials. Those avenues of appeal have been exhausted.

       3.     Venue is proper in the Middle District of North Carolina since the plan is

administered in this district, the breach took place in this district, and the Defendant does

business in this district and, thus, can be found here. See 29 U.S.C. § 1132(e)(2); 28

U.S.C. § 1391.

                                      CLAIM FOR RELIEF

                                       Nature of the Action

       4.     This is a claim seeking payment of LTD benefits pursuant to an LTD

insurance policy underwritten and administered by Liberty under Policy Number

GD/GF3-850-282964-01 (“LTD Policy”), which provides LTD benefits to the employees

of Advanced Home Care. This action is brought pursuant to ERISA § 502(a)(1)(B) (29

U.S.C. § 1132(a)(1)(B)). Plaintiff also seeks attorneys’ fees pursuant to 29 U.S.C.

§ 1132(g).


                                         The Parties

       5.     The Plaintiff, Anita Gentle (“Plaintiff”), currently age 57, resides in Landis,

Rowan County, North Carolina, and was employed by Advanced Home Care, which did

business within the Middle District of North Carolina during the time her claim for

benefits arose.
                                              2



       Case 1:19-cv-00006-WO-LPA Document 1 Filed 01/03/19 Page 2 of 8
       6.         The Defendant, Liberty, at all times relevant hereto, did business

throughout the United States and within the Middle District of North Carolina, and

offered or delivered coverage to Plaintiff in the State of North Carolina.

       7.         At all times relevant hereto, the LTD Policy constituted part of an

“employee welfare benefit plan” as defined by 29 U.S.C. § 1002(1). Incident to her status

as an employee of Advanced Home Care, Plaintiff received coverage under the LTD Policy

as a “Participant” as defined by § 1002(7). This claim relates to benefits under the

foregoing LTD Policy.


                                       Statement of Facts

       8.         Plaintiff was successfully employed by Advanced Home Care as a Home

Care Registered Nurse until September 23, 2011, when she was involved in a motor

vehicle accident that resulted in a concussion, fractured sternum, and fractured bone in

her right foot.

       9.         Following the accident, Plaintiff could no longer work due to orthopedic

injuries, balance problems, dizziness, and cognitive deficits secondary to post-concussion

syndrome. Plaintiff has been unable to work since the accident.

       10.        Plaintiff applied for and received short-term and then LTD benefits the

LTD Policy. The long-term disability coverage provided her with benefit payments in

the amount of $3,559.92 per month commencing on December 24, 2011. Plaintiff

alleged and submitted proof of claim establishing that she fulfilled the LTD Policy’s

terms and conditions, which state in relevant part:

                                                 3



        Case 1:19-cv-00006-WO-LPA Document 1 Filed 01/03/19 Page 3 of 8
      “Disability” or “Disabled”, with respect to Long Term Disability, means:

      1.         For persons other than pilots, co-pilots, and crewmembers of an aircraft:

            a.      if the Covered Person is eligible for the Maximum Own Occupation
                    benefit, “Disability” or “Disabled” means during the Elimination Period
                    and until the Covered Person reaches the end of the Maximum Benefit
                    Period, as a result of an Injury or Sickness, he is unable to perform the
                    Material and Substantial Duties of his Own Occupation.

            b.      i. if the Covered Person is eligible for the 24 Month Own Occupation
                       benefit, “Disability” or “Disabled” means that during the
                       Elimination Period and the next 24 months of Disability the Covered
                       Person, as a result of Injury or Sickness, is unable to perform the
                       Material and Substantial Duties of his Own Occupation; and

                    ii. thereafter, the Covered Person is unable to perform, with reasonable
                        continuity, the Material and Substantial Duties of Any Occupation.

                                        *      *      *

      “Any Occupation” means any occupation that the Covered Person is or becomes
      reasonably fitted by training, education, experience, age, physical and mental
      capacity.

                                        *      *      *

      “Material and Substantial Duties”, with respect to Long Term Disability, means
      responsibilities that are normally required to perform the Covered Person’s Own
      Occupation, or any other occupation, and cannot be reasonably eliminated or
      modified.

                                        *      *      *

      “Own Occupation”, with respect to Long Term Disability, means the Covered
      Person’s occupation that he was performing when his Disability or Partial
      Disability began. For the purposes of determining Disability under this policy,
      Liberty will consider the Covered Person’s occupation as it is normally performed
      in the national economy.

      11.        Although Plaintiff’s claim was adequately supported with medical records

and the opinions of her treating doctors, Liberty denied Plaintiff’s claim for benefits on

                                               4



       Case 1:19-cv-00006-WO-LPA Document 1 Filed 01/03/19 Page 4 of 8
June 23, 2013.      That determination was based on file reviews by Liberty-retained

consulting physicians, internist Leonard Cosmo, M.D., and psychologist Sanjay

Chandragini, M.D., who did not examine Plaintiff, but who nevertheless opined that she

had no restrictions or limitations as a result of her physical and psychological conditions,

respectively.

       12.      In December 2013, Plaintiff appealed Liberty’s denial pursuant to 29

U.S.C. § 1133 and 29 C.F.R. § 2560.503-1; and as part of her appeal, Plaintiff submitted

additional medical evidence, including letters from physiatrist David Wiercisiewski,

M.D., internist Frederick Goss, M.D., and psychiatrist Nelly Welsch, M.D., supporting

her disability claim, as well as a neuropsychological evaluation by Jeffrey Ewert, Ph.D.,

who confirmed that Plaintiff suffered from cognitive deficits.

       13.      Upon receiving Plaintiff’s appeal, Liberty reinstated her LTD benefits on or

about January 28, 2014, acknowledging that Plaintiff remained disabled not only from

her former occupation as a nurse, but also any occupation for which she was qualified

based on her training, education, experience, and pre-disability earnings, due to ongoing

cognitive deficits resulting from her head injury.

       14.      However, in October 2017, despite a lack of any improvement in Plaintiff’s

physical or cognitive functioning, Liberty abruptly terminated her LTD benefits, asserting

she was capable of performing various sedentary occupations, some of which provided

only 40% income replacement compared to her pre-disability income. Liberty based that

decision on a September 2017 independent medical examination by physiatrist Neal


                                              5



       Case 1:19-cv-00006-WO-LPA Document 1 Filed 01/03/19 Page 5 of 8
Taub, M.D., as well as a file review report by Liberty’s neuropsychologist Ruth Yoash-

Gantz, Ph.D.

       15.     Plaintiff, through counsel, appealed Liberty’s second denial on May 25,

2018. Plaintiff pointed out several deficiencies in Liberty’s analysis and submitted new

medical evidence, including an updated neuropsychological evaluation by Dr. Ewert,

confirming that Plaintiff remained disabled due to cognitive deficits secondary to head

injury; a functional capacity evaluation limiting Plaintiff to sedentary work; formal

balance testing, the results of which were abnormal; and updated opinion evidence from

her doctors supporting her entitlement to disability benefits.

       16.     Upon receiving Plaintiff’s appeal, Liberty obtained reviews of her medical

records by physiatrist Behzad Emad, M.D., and neuropsychologist Edan Critchfield,

Psy.D. Dr. Emad opined that Plaintiff could perform the full range of sedentary work but

failed to meaningfully address Plaintiff’s balance deficits. Dr. Critchfield, meanwhile,

acknowledged that Plaintiff suffered from cognitive deficits, but he disagreed that those

deficits would warrant any occupational restrictions and limitations, without

acknowledging the skilled nature of Plaintiff’s past work as a nurse or the other

occupations identified in Liberty’s denial letter.

       17.     On August 23, 2018, Liberty denied Plaintiff’s appeal, upholding the

termination of benefits, asserting that the information submitted did not contain “exam

findings, diagnostic test results or other forms of medical evidence substantiating that her




                                              6



       Case 1:19-cv-00006-WO-LPA Document 1 Filed 01/03/19 Page 6 of 8
symptoms remained of such severity that they resulted in restrictions or limitations

rendering her unable to perform the duties of any occupation after that date.”

       18.    All required pre-litigation appeals seeking the approval of Plaintiff’s claim

for LTD benefits have now been exhausted. Therefore, this matter is ripe for judicial

review.

       19.    The evidence submitted to Liberty conclusively establishes that Plaintiff

has been continuously unable to return to work in any capacity since September 23, 2011,

and has thus met and continues to meet the LTD Policy terms and conditions since that

date. Plaintiff is therefore entitled to LTD benefits due since October 13, 2017 in the

amount of $3,559.92 per month, along with prejudgment interest on all overdue

payments.

       20.    Liberty’s adverse decision on Plaintiff’s claim and appeal is wrong,

unreasonable, not the result of a deliberate, principled reasoning process and is not based

on substantial evidence


                                      Relief Sought
       WHEREFORE, Plaintiff prays for the following relief:

       A.     That the Court enter judgment in Plaintiff’s favor and against Defendant

and that the Court order Defendant to pay all LTD benefits owed to Plaintiff in an amount

equal to the contractual amount of benefits to which she is entitled;

       B.     That the Court order Defendant to pay Plaintiff prejudgment interest at an

appropriate rate;

                                             7



       Case 1:19-cv-00006-WO-LPA Document 1 Filed 01/03/19 Page 7 of 8
       C.      That the Court order Defendant to continue paying Plaintiff benefits so long

as she continues to meet the Policy’s terms and conditions;

       D.      That the Court award Plaintiff her attorneys’ fees pursuant to 29 U.S.C. §

1132(g); and

       E.      That Plaintiff recover any and all other relief to which she may be entitled,

as well as the costs of suit.


       Respectfully submitted this 3rd day of January, 2019.

                                    THE SASSER LAW FIRM, P.A.
                                    Attorneys for Plaintiff

                                    /s/Charles McB. Sasser
                                    Charles McB. Sasser
                                    N.C. State Bar No. 10027
                                    Suite 350
                                    1011 E. Morehead Street
                                    Charlotte, North Carolina 28204
                                    Phone: (704) 342-4200
                                    Fax: (704) 342-0798
                                    msasser@sasserlawoffice.com

                                    DeBofsky, Sherman, & Casciari, P.C.
                                    Attorneys for Plaintiff

                                    /s/ Martina B. Sherman
                                    Martina B. Sherman
                                    Illinois State Bar No. 6305531, ECF registered
                                    Mark D. DeBofsky
                                    Illinois State Bar No. 3127892, ECF registered
                                    200 W. Madison St., Suite 2670
                                    Chicago, Illinois 60606
                                    Phone: (312) 561-4040
                                    Fax: (312) 929-0309
                                    msherman@debofsky.com
                                    mdebofsky@debofsky.com

                                             8



        Case 1:19-cv-00006-WO-LPA Document 1 Filed 01/03/19 Page 8 of 8
